DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Status of Claims
Claims 1-20 filed on September 30, 2019 are pending.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on October 01 2019, May 13 2020 and July 30 2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner and an initialed and dated copy of the Applicant’s IDS form 1449 is attached to the instant Office Action.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




Claim(s) 1-2, 4-6, 8-12, 14-16 and 18-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zhang et al. (US 10,148,476 B2, hereinafter "Zhang").
Regarding claim 1, Zhang discloses a signal transmission method, comprising:
transmitting a first signal on subcarriers of a plurality of orthogonal frequency division multiplexing (OFDM) symbols, wherein a frequency offset of the subcarriers exists among the plurality of OFDM symbols (Zhang, Col. 36 ln. 49-53 after the integral frequency-offset estimation is completed, transmits precise timing synchronization is performed using the known information in the preamble symbol, the frequency offset estimation comprise subcarriers in OFDM symbols).
	Regarding claim 2, Zhang discloses wherein the transmitting a first signal on subcarriers of a plurality of m1hogonal frequency division multiplexing (OFDM) symbols comprises:
sending or receiving, by a terminal device, the first signal on the subcarriers of the plurality of OFDM symbols (Zhang, Col. 7 Ln. 1-50 a frequency offset estimation between a receiving device and symbols generation device); or
receiving or sending, by a network side device, the first signal on the subcarriers of the plurality of OFDM symbols (Zhang, Col. 7 Ln. 1-50 a frequency offset estimation between a receiving device and symbols generation device).
	Regarding claim 4, Zhang further discloses wherein the plurality of OFDM symbols are continuous in time domain (Zhang, Col. 17 Ln. 25-29 the signaling sequence is a continuous sequence).	

determining a frequency offset amount of each subcarrier of the plurality of OFDM symbols relative to a reference (Zhang, Col. 7 Ln. 30-35 a modulation frequency offset value of the frequency shift sequence is determined based on a frequency-domain subcarrier spacing corresponding to a portion or the entirety of the partial time-domain signal).
Regarding claim 6, Zhang discloses wherein the determining a frequency offset amount of each subcarrier of the plurality of OFDM symbols relative to a reference subcarrier comprises:
receiving subcarrier offset indication information sent by a network side device (Zhang, Col. 7 Ln. 30-35 receiving the signaling information); and
determining, according to the subcarrier offset indication information, the frequency offset amount of each subcarrier of the plurality of OFDM symbols relative to the reference subcarrier (Zhang, Col. 6 Ln. 47-67 determine the offset estimation from the signaling information).
Regarding claim 8, Zhang discloses wherein the frequency offset is in units of a first subcarrier interval or a second subcarrier interval (Zhang, Col. 10 Ln. 7-10 the second part B section is frequency offset modulation, i.e. multiplying a frequency shift sequence);
wherein the first subcarrier interval is a subcarrier interval used for transmitting the first signal on the subcarriers of the plurality of OFDM symbols (Zhang, Col. 9 Ln. 50-55; Col. 10 Ln. 47-67 section B is a modulation signal section of section A; where if the time-domain main body signal is an OFDM symbol, the modulation frequency offset value fSH can be selected as a frequency-domain subcarrier interval); and the second subcarrier interval is a subcarrier interval used for transmitting second data in a slot or a subframe where the plurality of OFDM symbols are located, or a subcarrier interval for determining a length of the subframe where the plurality of OFDM symbols are located.
Regarding claim 9, Zhang further discloses wherein the determining a frequency offset amount of each subcarrier of the plurality of OFDM symbols relative to a reference subcarrier comprises:
determining, according to the number of the plurality of OFDM symbols, the frequency offset amount of each subcarrier of the plurality of OFDM symbols relative to the reference subcarrier (Zhang, Col. 11 Ln. 52-62 taking sampling points 512 of OFDM symbol with NA being 1024 and perform modulation by the frequency offset sequence to generate B, and placing it at the rear of A).
Regarding claim 10, Zhang further discloses wherein the frequency offset amount is one of p first subcarrier intervals, K+p first subcarrier intervals, and K second subcarrier intervals;
wherein 0 < p < I and K is a natural number,
the first subcarrier interval is a subcarrier interval used for transmitting the first signal on the subcarriers of the plurality of OFDM symbols; and
the second subcarrier interval is a subcarrier interval used for transmitting second data in a slot or a subframe where the plurality of OFDM symbols are located, or (Zhang, Col. 34 Ln. 55-60 a first integral multiple of frequency offset estimation method contains: according to a result of the initial timing synchronization, truncating to get a section of time-domain signal containing the entirety or a portion of the time-domain main body signal).
Regarding claims 11-12, 14-16 and 19-20, these claims recite "A signal transmission apparatus" that disclose similar steps as recited by the method of claims 1-2, 4-6 and 9-10, thus are rejected with the same rationale applied against claims 1-2, 4-6 and 9-10 as presented above.	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims  3, 7, 13 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US 10,148,476 B2, hereinafter "Zhang") in view of Noh et al. (US 2012/0020323 A1, hereinafter "Noh").
Regarding claim 3, Zhang discloses control information in general (Zhang, Col. 7 Ln. 1-50 a frequency offset estimation includes symbols generation device to generate signaling sequence (i.e. reference signal) contain signaling information (i.e. control data)) but does not explicitly disclose wherein the first signal comprises at least one of a channel state information reference signal (CSI-RS), a channel sounding 
Noh from the same field of endeavor discloses wherein the first signal comprises at least one of a channel state information reference signal (CSI-RS), a channel sounding reference signal (SRS), a demodulation reference signal (DMRS) (Noh, [0034] DMRS patterns according to the proposed method of transmitting a reference signal to which a frequency offset is applied), control information, and first data.
It would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have modified frequency offset disclosed by Zhang and DRMS frequency offset disclosed by Noh with a motivation to make this modification in order to improve performance of channel estimation (Noh, [0007]).
Regarding claim 7, Zhang discloses frequency offset in general but does not explicitly disclose wherein the reference subcarrier comprises one of a subcarrier of a first OFDM symbol of the plurality of OFDM symbols;
a first subcarrier of a physical resource block (PRB) where the plurality of OFDM symbols are located;
a center carrier on system bandwidth;
a DC carrier;
a subcarrier closest to a center frequency point;
a center carrier on bandwidth allocated to the terminal device; and
a center carrier on bandwidth for transmitting a sync signal.
(Noh, [0099] [0099] A DMRS multiplexed through the CDM method can be mapped to an OFDM symbol corresponding to a center portion not the edges of one subframe);
a first subcarrier of a physical resource block (PRB) where the plurality of OFDM symbols are located (not given patentable weight);
a center carrier on system bandwidth (not given patentable weight);
a DC carrier (not given patentable weight);
a subcarrier closest to a center frequency point (Noh, [0099] [0099] A DMRS multiplexed through the CDM method can be mapped to an OFDM symbol corresponding to a center portion not the edges of one subframe);
a center carrier on bandwidth allocated to the terminal device (not given patentable weight); and
a center carrier on bandwidth for transmitting a sync signal (not given patentable weight).
It would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have modified frequency offset disclosed by Zhang and DRMS frequency offset disclosed by Noh with a motivation to make this modification in order to improve performance of channel estimation (Noh, [0007]).
Regarding claims 13 and 17, these claims recite "A signal transmission apparatus" that disclose similar steps as recited by the method of claims 3 and 7, thus are rejected with the same rationale applied against claims 3 and 7 as presented above.
Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUNA WEISSBERGER whose telephone number is (571)272-3315.  The examiner can normally be reached on Monday-Friday 7:40am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY RUTKOWSKI can be reached on (571)270-1215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/L.T.W./Examiner, Art Unit 2415            

/JEFFREY M RUTKOWSKI/Supervisory Patent Examiner, Art Unit 2415